DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qama 2019/0195963 (called Qama hereinafter and applicant disclosed art).

Regarding independent claim 1, Qama teaches, in Figures 9a-9c, a sensor device (Figs. 9a-9c) for measuring a rotational position (para [0094-0095]) of an element (para [0094-0095]) that is rotatable about an axis of rotation (para [0094-0095]), comprising: 
a sender member (902) emitting a magnetic field (para [0042, 0094-0095]); 
a first receiving member (area where coil 904 is placed on) formed by a first conductor (904) and receiving the magnetic field; and 
a second receiving member (area where coil 906 is placed on) formed by a second conductor (906) and receiving the magnetic field, the first receiving member and the second receiving member arranged within an annular ring segment (Figs. 9a-9c; 904 and 906 arranged within a ring segment) having a period along a circumferential direction about the axis of rotation (Figs. 9a-9c; 904 is a cosine receiver and 906 is a sine receiver with a period corresponding to a cosine and sine period), the first conductor and the second conductor each define a plurality of loops (Figs. 9a-9c; 904 and 906 each make loops), a shape of each of the loops follows in the circumferential direction (Figs. 9a-9c) a base function with half the period (sine and cosine coils 904 and 906 are considered to have the same base function), the shape of only some of the loops deviates from the base function by a correction function (Figs. 15-17; para [0130-0139], the geometry of the sine and cosine coils are adjusted to compensate for errors).

Regarding claim 2, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein the first conductor forms an even number of first loops (904 has 2 loops) and the second conductor forms an odd number of second loops (906 has 3 loops).

Regarding claim 3, Qama teaches the sensor device of claim 2, and further teaches, in Figures 1b and 9a-9c, wherein the first loops are eye-shaped (904 with eye-shaped loops).

Regarding claim 4, Qama teaches the sensor device of claim 2, and further teaches, in Figures 1b and 9a-9c, wherein the second loops are candy-shaped (906 shaped like a candy).

Regarding claim 5, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein a centroid of each of a plurality of areas delimited by the first conductor and the second conductor is substantially equal in the circumferential direction (coils 904 and 906 have a centroid in the middle of the coils that are equal around the circumferential direction).

Regarding claim 6, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein the base function is composed of a plurality of trigonometric functions (coils 904 and 906 are based on sine and cosine trigonometric functions).

Regarding claim 7, Qama teaches the sensor device of claim 6, and further teaches wherein the correction function is derived by changing an amplitude and/or a phase of at least one of the trigonometric functions (para [0130-0139], the correction of the signals is based on comparisons between measured and expected results which will have phase and/or amplitude differences between each other).

Regarding claim 8, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein each loop is substantially mirror symmetrical with respect to the circumferential direction (Figs. 9a-9c; each loop of the coils are symmetrical with the curvature of the device).

Regarding claim 9, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein the first conductor and the second conductor follow a substantially mirror symmetrical trace with respect to a radial direction (Figs. 9a-9c; the coils 904 and 906 are symmetrical with respect to the radial direction).

Regarding claim 10, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein the loops of the first conductor are shifted by a quarter of the period along the circumferential direction with respect to the loops of the second conductor (loops 904 and 906 are a sine and cosine receiver which is separated by a quarter of a period from each other).

Regarding claim 11, Qama teaches the sensor device of claim 1, and further teaches wherein a pair of abutting loops of the loops of the first conductor are wound in opposite directions (para [0043]; the sine coil wound in-phase or anti-phase directions along with the cosine coil) and a pair of abutting loops of the loops of the second conductor are wound in opposite directions (para [0043]).

Regarding claim 12, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein a plurality of curved sections of the first conductor and the second conductor define the loops in the circumferential direction (each loop of coils 904 and 906 are curved which also is along the circumferential direction).

Regarding claim 13, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein the sender member is a coil (para [0094]; transmission coil 902).

Regarding claim 14, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein the sender member surrounds the first receiving member and the second receiving member (coil 902 surrounds coils 904 and 906).

Regarding claim 15, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein the sender member and/or at least one of the first receiving member and the second receiving member substantially lie in a plane (Fig. 9a-9c; coils 902, 904 and 906 substantially lie in a plane).

Regarding claim 16, Qama teaches the sensor device of claim 1, and further teaches, in Figures 9a-9c, wherein at least one of the first receiving member and the second receiving member is formed by a conductive path on a printed circuit board (para [0094]; the coils 904 and 906 are formed on a PCB).

Regarding independent claim 17, Qama teaches, in Figures 1b, 3b and 9a-9c, a sensor device (Fig. 1b) for measuring a linear position (para [0041]) of an element (124) that is movable linearly along an axis (Fig. 1b), comprising: 
a sender member (106) emitting a magnetic field (para [0042-0045]); 
a first receiving member (area where coil 110 is placed on) formed by a first conductor (110) and receiving the magnetic field; and 
a second receiving member (area where coil 112 is placed on) formed by a second conductor (112) and receiving the magnetic field, the first receiving member and the second receiving member arranged within a segment having a length along the axis (Fig. 1b and 3b; 110 and 112 are arranged along an axis within a segment), the first conductor and the second conductor each define a plurality of loops (110 and 112 each have loops formed), a shape of each of the loops follows along the axis (Figs. 1b and 3b) a base function with half the length (sine and cosine coils 112 and 110 are considered to have the same base function), the shape of only some of the loops deviates from the base function by a correction function (Figs. 15-17; para [0130-0139], the geometry of the sine and cosine coils are adjusted to compensate for errors).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhitomirskiy discloses “position sensors or encoders and to apparatus for use in such sensors or encoders” (see 2007/0194781)
Alun et al. discloses “sensors which incorporate inductive means to determine the position of a tag in any of the X, Y and Z planes and utilises phase values or a combination of phase values and amplitude values in that determination” (see 2004/0169505)
Ely discloses “a transducer for use in an inductive position sensor” (see 2012/0098527)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867